DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore,                       - the based current rotation speed steps/algorithm as disclosed in claims 3, 22;                    - the utilization rate coefficient steps and table as disclosed in claims 4, 23;                        - the obtaining of the rate coefficients steps as disclosed in claims 6, 25;                               must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures 


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1- 9, 19 – 28 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claims 1, 19, the statement “maximum active power to be captured” is unclear.  It seems that the maximum active power is calculated or measured.  It is not clear how it is “captured”.
How is the active power being captured?
The statement “wind turbine releases rotation kinetic energy” is vague.  It is not clear if the rotor of the turbine is being slow down or stopped or stepped up.  It is not clear what function the term “releases” encompasses.  It appear that before the wind turbine “releases” rotational kinetic energy, the wind turbine was at standstill since no kinetic energy (motion) was released.
Where was the kinetic energy being sent to before the wind turbine “release” its kinetic energy?  It is not clear what is the release power.
The claims disclose a maximum active power, which is based on maximum active power to be captured.  It is not clear what is the difference between the maximum active power and the maximum active power to be captured.  Both elements seem to be same element.
It is noted that the claims also contain other unclear elements, such as, the release power (releasing rotation of kinetic energy), etc.
It is not clear the different between the “power to be captured” vs. “power to be outputted”.  Both type of power seem to be the same power.

In claim 19:  The determination of the maximum active power is based on power “to be captured”, current rotation speed, effective wind speed and maximum utilization rate coefficient. 
The claim further discloses that the determination of the maximum active power is based on maximum active power “to be captured” and a power loss, release power (release kinetic rotation energy).
It is not clear what is the maximum active power based on.  There seems to be two different element components mentioned.  The claim is very confusing and misleading.
The statement “releases rotation kinetic energy” is unclear.  A wind turbine rotates (releases rotational kinetic energy) all the time, except when at standstill.  It is not clear how if the wind turbine is rotating (kinetic motion), how it would not release rotation kinetic energy for a time.

In claims 4, 23, it is unclear the steps of obtaining the rate coefficients.  The relationship between the tip speed ratio, pitch angles and utilization-rate coefficients and the tables is unclear.  
It would seem that the tip speed ratio and the pitch angles produce the utilization rate coefficients.  However, the same claim discloses that the utilization-rate coefficients are obtained via a different way, that is, from a table.

It is not clear what are the utilization-rate coefficients and what functionality such coefficients perform. 
The statement “tip speed ratio, corresponding to the current pitch angle” is unclear.  The claims seem to differentiate between the tip speed ratio and the pitch angle.  The claims also seem to mention that both the tip speed ratio and the pitch angle are somehow, the same, or equivalent to one another, since both elements, tip speed ratio and pitch angle correspond to one another.
The statement “selecting, from the acquired one or more combinations of the utilization-rate coefficient for wind energy and the tip speed ratio” is confusing.  
The claims disclose that the utilization-rate coefficient are made up of the tip speed ration and the pitch angles.  Now, the claims are taking out the pitch angles from the utilization-rate coefficients?
The statement “a relationship value calculated by using the selected combination of the utilization-rate coefficient for wind energy and the tip speed ratio” is confusing.
The pitch angles are no longer taken into account?
If the pitch angles and tip speed ratio produce a table, how is the relationship value calculated?  Is the table a lookup table?  What kind of table is it?
relationship value calculated…according to the predetermined relationship is closes to the determined relationship value” is very vague.
What are the relations between the relationships? The statement is very confusing.
Are the predetermined relationship from the tables, angles, tip ratio?  It is not clear what is the relationship value (pitch angle, tip speed ratio, rate coefficient, etc.).

The statement “taking a tip speed ratio of the combination as the current tip speed ratio” is vague.  It is not clear what is the “combination” or what makes up the “combination” 

In claims 6, 25, the statement “predetermined table” and “mapping relationship” are unclear.
The claims disclose that the utilization-rate coefficient are obtained from the current tip speed ratio, a “predetermined table” and the table comprises pitch angles, tip speed ratio and utilization-rate coefficients.
It is not clear how the utilization-rate coefficients in the “predetermined table” are different from the utilization coefficients that are inputted into the same predetermined table.  

The claims further disclose a largest utilization-rate coefficient among the obtained utilization-rate coefficients.  It is not clear how the coefficients are obtained, much less, how it could be determined that one of the coefficient would be the largest.  What is the largest being compared to and from what elements (table(s) vs. tip speed ratio and pitch angles).

In claim 7, 26, the statement “active power to be outputted and the release power” is vague.  It is not clear if the sum is made up of those two components.
It is not clear how the output power (power to be outputted) would be different from a release power.

In claims 8, 27, the statement “rising state in primary frequency regulation” is unclear.  Is the rising state related to the frequency or to the output power?
It is not clear what is meant by the “frequency regulation”.  Changing of the output power frequency or just controlling of the output power?
In claims 9, 28, the statement “after releasing ” is indefinite.  It is unclear the steps mentioned in the claims or if the releasing pertains to permitting rotation of the 
The statement “wind turbine for the predetermined” is indefinite.  It is not clear what the predetermined refers to.


The claims contain a high number of very unclear statements.  A full revision of all of the claims in required.

In order to advance prosecution in the merits, the Prior Art will be applied as  
best understood by the examiner.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1 – 3, 7, 9, 19 – 22, 26, 28 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Engelken (US 10,914,286).
Engelken discloses, regarding,
Claims 1, a method for detecting an available active power of a wind turbine, comprising: acquiring a current rotation speed of a rotor 



Claims 3, 22, determining the current tip speed ratio of the wind turbine comprises: determining, based on the current rotation speed and the current outputted active power, a relationship value indicating a predetermined relationship between a utilization-rate coefficient for wind energy of the wind turbine and a tip speed ratio of the wind turbine; and obtaining the current tip speed ratio of the wind turbine, based on a current pitch angle of the wind turbine and the determined relationship value (column 4, lines 20 – 30).
 
Claims 7, 26, determining the available active power of the wind turbine comprises: calculating a sum of the maximum active power to be outputted and the release power, and subtracting the current outputted active power from the calculated sum (column 7, lines 33 – 36).

Claims 9, 28, the wind turbine is operable at a speed greater than a switching-in speed for grid-connection of the wind turbine after releasing, the rotation kinetic energy of the wind turbine for the predetermined (column 10, lines 55 – 65).


Claim 20, a computer readable storage medium storing a computer program, wherein the computer program when executed performs the method (see abstract).

Claim 19, a system for detecting an available active power of a wind turbine, wherein the system comprises: a processor; and a memory storing a computer program, wherein: the computer program when executed by the processor configures the system to: perform (column 1, lines 30 – 40; column 4, lines 58 – 60; column 6, lines 1 – 19; column 8, lines 10 – 23; column 10, lines 8 – 20).  





Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 4 – 6, 23 – 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Engelken in view of Zhen et al (US 2018/0223803).
Engelken discloses the elements above.  However, Engelken does not disclose the elements below.
On the other hand, Zhen et al discloses, regarding,
Claims 4, 23, obtaining the current tip speed ratio of the wind turbine comprises: acquiring one or more combinations of the utilization-rate coefficient for wind energy and the tip speed ratio, corresponding to the current pitch angle, from a predetermined the predetermined table comprises a plurality of pitch angles, a plurality of tip speed ratios and a plurality of utilization-rate coefficients for wind energy, and the predetermined shows a correspondence among the tip speed ratios, [[a]]the pitch angles and the utilization-rate coefficients for wind energy; selecting, from the acquired one or more combinations of the utilization- rate coefficient for wind energy and the tip speed ratio, a combination of the utilization- rate coefficient for wind energy and the tip speed ratio, wherein a relationship value calculated by using the selected combination of the utilization-rate coefficient for wind energy and the tip speed ratio according to the predetermined relationship selected combination as the current tip speed ratio (see Fig. 6; paragraphs 0037, 0042) .

Claims 6, 25, the maximum utilization-rate coefficient for wind energy is obtained by: obtaining one or more utilization-rate coefficients for wind energy corresponding to the current tip speed ratio, from a predetermined the predetermined table comprises a plurality of pitch angles, a plurality of tip speed ratios and a plurality of utilization-rate coefficients for wind energy, and the predetermined shows a orrespondence mong [[a]]the tip speed ratios, [[a]]the 


Claims 5, 24, the predetermined relationship is a ratio of the utilization-rate coefficient for wind energy of the wind turbine to a cube of the tip speed ratio of the wind turbine.
The prior art discloses the claimed invention except for obtaining the values via the apparent math computations.  It would have been obvious to one having ordinary skill in the art at the time of the invention was made to come with those optimum ranges that the math computationa/applicant discloses, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233 and it has been held that discovering the optimum value of result effective variable involves only routine skill in the art.  In re Boesch, 617 F. 2d 272, 205 USPQ 215 (CCPA 1980).
It would have been obvious before the effective filing date of the claimed invention to design the method/system as disclosed by Engelken and to disclose the elements pertaining to Zhen et al for the purpose of reducing the wear of components of a wind turbine.
Claims 8, 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Engelken in view of De Rijcke et al (US 2019/0058425).
Engelken discloses the elements above.  However, Engelken does not disclose the elements below.
On the other hand De Rijcke et al discloses, regarding,
Claims 8, 27, the predetermined time is a length of time during which the wind turbine is required to keep an output power in a rising state in primary frequency regulation (see paragraphs 0010, 0066).
It would have been obvious before the effective filing date of the claimed invention to design the method/system as disclosed by Engelken and to disclose the elements pertaining to De Rijcke et al for the purpose of providing a reliable control of a wind turbine.

Response to Arguments
Applicant's arguments filed 12/27/21 have been fully considered but they are not persuasive.
The remarks mentioned that the prior art allegedly fails to disclose many limitations from claim 1.  First of all, as noted by the drawing objections and the many 112, 2nd rejection, the claims are very confusing and contain many unclear 
For example, Engelken discloses a method/system for detecting an available active power (power being sent to the grid, since power sent to the grid is AC; see Fig. 4), acquiring a current outputted active power (power acquired from any AC generator in the hub/system), determining an effective wind speed based on the current rotation speed and current outputted active power (power being sent out at any particular time by the AC generator; column 10, lines 21 – 26); determining a maximum (claim is unclear with respect to this “maximum power to be captured”) active power to be captured by the wind turbine at the current rotation speed, based on the effective wind speed (claims are unclear with such “effective” terminology) and a maximum utilization-rate coefficient (claim also unclear as to what is the coefficient) for wind energy of the wind turbine at the current rotation speed (column 10, lines 48-55; column 6, lines 4 – 10), determining a maximum active power to be outputted (it is not clear how this maximum active power is different from the maximum power to be captured; maximum power to be captured vs. maximum power to be outputted) by the wind turbine, based on the maximum active power to be captured and a corresponding loss (column 3, lines 30, 31, 38; column 6, lines 15 – 17) [since the power outputted to the grid is AC and as well-known it is makeup of the power produced by the AC generator and takes into 

The claim language is very unclear, confusing and broad.  Many of the terminologies are not defined in the claims (e.g. maximum active power to be captured, effective wind speed, release power, etc.) in order to differentiate from the prior art and the claim language contains many 112, 2nd issues.

Regarding the remarks pertaining to claim 7, such claim is confusing, too.  It discloses that the available power is the sum of the maximum active power to be outputted and the release power (claim is very unclear with respect to the release outputted active power is subtracted (which seems to be the same as the maximum active power to be outputted).  It seems that the outputted active power is actually negative power since the outputted power is subtracted from the initial power.  It seems that only the release power (claims are unclear as to what is the release power) is actually sent to the grid.  In any event, Engleken teaches such claim features of sending an available power to the grid, which is the sum of the power produced by the AC generator (maximum active power) and the release power (any other power; turbine rotation, any kinetic movement, etc.; the claim does not define what is the release power) minus any power losses (current outputted active power).
Regarding the remarks that claim 8, clarifies claim 1, such statement is incorrect.
Claim 8, was rejected using a different prior art reference and the claims is very broad and confusing, too (see 112, 2nd rejection noted above).

Again, the claim language is very, very confusing and unclear and very broad.  Thus, the prior art reads on the claim languages as disclosed.


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JULIO C. GONZALEZ whose telephone number is (571)272-2024.  The examiner can normally be reached on M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Julio C. Gonzalez/Primary Examiner, Art Unit 2896                                                                                                                                                                                                        
January 13, 2022